DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a projection of the black matrix on the liquid crystal display layer” lacks proper antecedent basis since such a projection has already been introduced previously. Therefore, the limitation is interpreted to mean “the projection of the black matrix on the liquid crystal display layer.”
Claims 3, 4, 8 and 15-16 are rejected by virtue of their dependence on the rejected independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: US 2014/0111746 A1 of record, “Kim”) in view of Kubota et al (US Publication No.: US 2017/0351141 A1 of record, “Kubota”) and Kang et al (US Publication No.: US 2016/0103517 A1, “Kang”). 
Regarding Claim 1, Kim discloses flexible display panel (Paragraph 0022; (any one of) Figures 2-10), comprising:
A first flexible substrate and a second flexible substrate that are cell-assembled with each other (Figure 2D, first flexible substrate 200, second flexible substrate 100; Paragraph 0022); and
A liquid crystal display layer, a black matrix grid and a plurality of polymer walls that ae located between the first flexible substrate and the second flexible substrate (Figures 2A or 2D, liquid crystal display layer 400, black matrix grid 116, polymer walls 300), wherein
The liquid crystal display layer is located in gaps of the plurality of polymer walls, and comprises a plurality of liquid crystal pixel units arranged in an array, the plurality of liquid crystal pixel units are delimited by a projection of the black matrix grid on the liquid crystal display layer (Figures 2A and 2D, liquid crystal display layer 400 creates pixel units delimited by black matrix 116, polymer walls 300; Paragraph 0099), wherein
Projections of the plurality of polymer walls on the liquid crystal display layer are not overlapped with the projection of the black matrix grid on the liquid crystal display layer (Figure 2D, polymer walls 320 do not overlap black matrix grid 116).
Kim fails to disclose that the flexible display panel further comprises a touch layer disposed at a side of the second flexible substrate away from the first flexible substrate, the touch layer is provided with a touch metal mesh, the projections of the plurality of polymer walls on the liquid crystal display layer are 
However, Kubota discloses a similar display where the flexible display panel further comprises a touch layer disposed at a side of the second flexible substrate away from the first flexible substrate (Kubota, Figure 27, touch layer 151/135, second flexible substrate (bottom one of) 31), the touch layer is provided with a touch metal mesh (Kubota, Figure 27, touch metal mesh 151; Paragraph 0536), the projections of the plurality of polymer walls on the liquid crystal display layer are completely overlapped with a projection of the touch metal mesh on the liquid crystal display layer (Kubota, Figure 27, touch metal mesh 151 at least completely overlaps polymer walls 14a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Kim to include a touch layer with a metal mesh as disclosed by Kubota. One would have been motivated to do so for the purpose of constructing a display with touch capability that does not decrease luminance thereby improving visibility and lowering power consumption (Kubota, Paragraph 0536). 
	Further, Kang discloses a similar display where the projection of the black matrix grid on the liquid crystal display layer is not overlapped with the projection of the touch metal mesh on the liquid crystal display layer (Kang, Figure 3, touch metal mesh 21, black matrix grid 222; Paragraph 0045; Paragraph 0048).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Kim to have the touch metal mesh not overlap with the black matrix grid as disclosed by Kang. One would have been motivated to do so for the purpose of generating individual sensing signals thereby improving sensing sensitivity (Kang, Paragraph 0052). 

Regarding Claim 3, Kim in view of Kubota and Kang discloses the flexible display panel according to claim 1, wherein the plurality of polymer walls comprises a plurality of first polymer walls and a plurality of second polymer walls, the plurality of first polymer walls are disposed in parallel with each other; the plurality of second polymer walls are disposed in parallel with each other; and the plurality of first polymer 

Regarding Claim 4, Kim in view of Kubota and Kang discloses the flexible display panel according to claim 1, wherein a spaced distance between adjacent two of the first polymer walls is smaller than a side length of the liquid crystal pixel unit (Figures 2A and 2C, a distance between two adjacent first polymer walls 320 is less than a side length of the liquid crystal pixel unit 120), and a spaced distance between adjacent two of the second polymer walls is smaller than the side length of the liquid crystal pixel unit (Figures 2A and 2C, a distance between two adjacent second polymer walls 310 is less than a side length of the liquid crystal pixel unit 120).

Regarding Claim 8, Kim in view of Kubota and Kang discloses a display device, comprising the flexible display panel according to claim 1 (Figures 2-10). 

Regarding Claim 9, Kim discloses a manufacturing method of a flexible display panel (Figure 2), comprising:
Providing a first flexible substrate (Figure 2D, first flexible substrate 200);
Forming a plurality of polymer walls on a surface of the first flexible substrate (Figure 2D, plurality of polymer walls 300);
Forming a liquid crystal display layer in gaps of the plurality of polymer walls on the surface of the first flexible substrate (Figure 2D, liquid crystal display layer 400);
Forming a black matrix grid on the liquid crystal display layer (Figure 2A-2D, black matrix grid 116); and
Providing a second flexible substrate on the black matrix grid, and cell-assembling the second flexible substrate with the first flexible substrate (Figure 2D, second flexible substrate 100),
Projections of the plurality of polymer walls on the liquid crystal display layer are not overlapped with a projection of the black matrix grid on the liquid crystal display layer (Figure 2D, polymer walls 320 do not overlap black matrix grid 116).

Kim fails to disclose that the manufacturing method further comprises: forming a touch layer at a side of the second flexible substrate away from the first flexible substrate, wherein the touch layer is provided with a touch metal mesh, the projections of the plurality of polymer walls on the liquid crystal display layer are completely overlapped with a projection of the touch metal mesh on the liquid crystal display layer; and wherein the projection of the black matrix grid on the liquid crystal display layer is not overlapped with the projection of the touch metal mesh on the liquid crystal display layer. 
However, Kubota discloses a similar method where the flexible display panel further comprises a touch layer disposed at a side of the second flexible substrate away from the first flexible substrate (Kubota, Figure 27, touch layer 151/135, second flexible substrate (bottom one of) 31), the touch layer is provided with a touch metal mesh (Kubota, Figure 27, touch metal mesh 151; Paragraph 0536), the projections of the plurality of polymer walls on the liquid crystal display layer are completely overlapped with a projection of the touch metal mesh on the liquid crystal display layer (Kubota, Figure 27, touch metal mesh 151 at least completely overlaps polymer walls 14a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kim to include a touch layer with a metal mesh as disclosed by Kubota. One would have been motivated to do so for the purpose of constructing a display with touch capability that does not decrease luminance thereby improving visibility and lowering power consumption (Kubota, Paragraph 0536). 
	Further, Kang discloses a similar method where the projection of the black matrix grid on the liquid crystal display layer is not overlapped with the projection of the touch metal mesh on the liquid crystal display layer (Kang, Figure 3, touch metal mesh 21, black matrix grid 222; Paragraph 0045; Paragraph 0048).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kim to have the touch metal mesh not overlap with the black matrix grid as disclosed by Kang. One would have been motivated to do so for the purpose of generating individual sensing signals thereby improving sensing sensitivity (Kang, Paragraph 0052). 



Regarding Claim 15, Kim in view of Kubota and Kang discloses the flexible display device according to claim 8, wherein the plurality of polymer walls comprises a plurality of first polymer walls and a plurality of second polymer walls, the plurality of first polymer walls are disposed in parallel with each other; the plurality of second polymer walls are disposed in parallel with each other; and the plurality of first polymer walls are disposed to be intersected with the plurality of second polymer walls (Kim, Figure 2A, 2C, 2D, first polymer walls 320, second polymer walls 310).

Regarding Claim 16, Kim in view of Kubota and Kang discloses the flexible display device according to claim 8, wherein a spaced distance between adjacent two of the first polymer walls is smaller than a side length of the liquid crystal pixel unit (Figures 2A and 2C, a distance between two adjacent first polymer walls 320 is less than a side length of the liquid crystal pixel unit 120), and a spaced distance between adjacent two of the second polymer walls is smaller than the side length of the liquid crystal pixel unit (Kim, Figures 2A and 2C, a distance between two adjacent second polymer walls 310 is less than a side length of the liquid crystal pixel unit 120).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kang and Kubota in further view of Shikina et al (US Publication No.: US 2007/0133080 A1 of record, “Shikina”). 
Regarding Claim 10, Kim in view of Kang and Kubota discloses the manufacturing method of the flexible display panel according to claim 9.
Kubota fails to disclose a method of forming the plurality of polymer walls by using mask lithography technology. 
However, Shikina discloses a similar method comprising a step of forming the plurality of polymer walls by using mask lithography technology (Shikina, Paragraph 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kubota to include a step of lithography as disclosed by Shikina. One would have been motivated to do so for the purpose of forming a partition wall using polymeric material thereby preventing movement of particles from one pixel to another pixel in order to keep uniform display (Shikina, Paragraph 0005). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871